Order reversed in the exercise of discretion, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The court, by the order under review, directed the Superintendent of Banks and the Deputy Superintendent to submit to an examination concerning facts and to produce records to enable the applicant, a creditor of the Bank of United States to the extent of $239.47, to prepare and issue a summons and complaint in an intended action against the stockholders of the bank to recover upon the statutory assessment under the provisions of sections 80 and 120 of the Banking Law. Since the bank was taken over in December of 1930 the Superintendent has been diligently and actively engaged, through litigation and otherwise, in the enforcement of the assessment liability. The statute contemplates independent and centralized action by the Superintendent of Banks, which, upon the record here, should not be disturbed by independent action by this applicant. (See Isaac v. Marcus, 258 N. Y. 257.) Kapper, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., not voting,